Title: To Thomas Jefferson from Gouverneur Morris, 26 March 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 26 March 1793

The last Letter which I had the Honor to write was of the thirteenth Instant, of which I enclose a Copy, as well as of No. 21. 22. and 23 of the seventh eighth and ninth Instant. I also enclose a Copy of the Letter from Dumouriez to the Convention, of the twelfth Instant, which not having been publickly read he has caus’d to be printed in Flanders, and the enclos’d is from Brussels. This Letter, and the Proclamations which accompanied it, form a singular Contrast with the Conduct pursued by that General on entering Victoriously into the Country, which I had the Honor to communicate in mine No. 14 of the twenty  first of December. It accords but badly also with a later Transaction. He had opened a large Loan, on his private Credit and Account, at Antwerp; but the Capitalists having no great Confidence in him, it went on slowly, and to stimulate their Zeal he threatned them with some thing very like military Execution. Having mention’d here my Letter of the twenty first of December, I cannot avoid observing to you that the Correspondence between Pache and Dumouriez as publish’d by the latter, shews that the orders given by Pache to reinforce Custine were far more extraordinary than I had conceiv’d; seeing that he was directed to March in midWinter across the Pathless Mountains of the Ardennes, in which he could have found neither Food Forage nor Shelter from the Storm. Similar orders to Beurnonville had push’d him (as I therein inform’d you) on the Road to Treves. No good Opportunity offering, I did not then communicate the Result of that Expedition; which by the bye was never made public here, but the Fact is that he lost one Half his Army, and those which return’d were as fit for the Hospital as for the Field almost, so that the Austrian General Beaulieu push’d his advanc’d Posts forward with Impunity to the french Frontier. There are in the enclosd Letter of Dumouriez three Things worthy of Notice 1st. the great Diminution of the french Armies in that Quarter, 2ly. The violence used to obtain an Appearance of Union with France, and thirdly the Temper and Disposition of the Flemish Nation. On the first of these Points I refer (for the Force which he commanded in Entering the low Countries) to the abovementiond Correspondence with Pache, mutilated as it is; and from which you will find that the Accounts I had given you of his Numbers were exact. Between one hundred and one hundred and ten thousand french men broke into the low Countries last Autumn, and yet what I told you on the first Day of the present year, viz. that the Effectives under Miranda and Valence when united did not exceed 35000 is strictly true. But there were sundry Posts and Garrisons spread thro the Country and all along to the Sea Coast, making up about ten thousand More. And it is true that many have come out of the Hospitals, and many Recruits have been sent on; but some have gone into the Hospitals, and straggling Parties have constantly returnd, so that 45000 Men was about the existent Force previous to the Efforts for the Expedition to Holland; about all which I shall say more presently, and only observe here that he states the Army as being reducd by Sickness Skirmishes and Desertion to less than one Half of their Force. Such says he was our Situation, when on the first of February you declar’d War against England and Holland. The 2d. Point viz. the Manner of obtaining the free Vote of the Belgic People  for an Union with France, I had mention’d to you in mine of the 7th. Instant No. 21, upon very full Information from various Quarters of that Country. The Account which Dumouriez gives is a curious Piece for History. The Conduct which may naturally be expected from Men so abus’d I had mentiond to you on the twenty fifth of January, and assign’d on the thirteenth of February the Reason why they had not already aveng’d the Injuries they had receivd. But no sooner did the Movements towards Holland lessen the Garrisons distributed among them, than the smotherd Flame began to break out, and the french have already paid pretty severely for a Conduct, of which the Instances in modern Times are rare.
In my last I mentioned to you that a Battle appeard probable, and that it would decide the Fate of the low Countries. This battle took Place definitively on the eighteenth, having been preceeded by some warm Skirmishes on the preceeding Days. As I mentiond on the 9th., the whole Force of the French as not being more than from 50 to 60000 Men, it may be not amiss to give here some general State of the Force now at the Disposition of the Republic. Speaking in round Numbers, the Force requird was about 500000; to compleat which, an Apportionment was made on the first Instant of near 300000 (viz. 296.553) on the Different Departments, exclusively of the Army of Reserve which we may suppose to consist of the Paper-Surplus beyond 500000, whatever that may be. Thus it would seem that the existent Force on the first Instant (as borne on the Returns) was about 200000. Note here that this Force is divided and to be divided, into eight different Armies: viz. That of the North commanded by Dumouriez, the Ardennes by Valence, the Mozelle by Beurnonville, the Rhine by Custine, the Alps by Kellerman, Italy by Biron, the Pyrenees by Servan, and the Sea Coast by Labourdonnay. Deducting from the supposd existing Force, for Garrisons, Sick, Posts and Communications, and the numberless Contingencies of Service, eighty to ninety thousand we have remaining a Total of 110000 to 120000 in the different Armies under Arms. So much for a general View, To give a more particular one coincident therewith: The Army of Dumouriez may be stated at 90000, that of Custine at 54000, that of Biron at 18000, Those of Valence and Beurnonville each 7000, those of Kellerman Servan and Labourdonnay each 9000, together 203000. But of these there are only the three first worth noting here, as the others are all in different Posts and Garrisons. And, by the Way, that we may finish at once with Biron’s Army (intended to be about 50000 Strong but avowedly defective the first Instant about 32000) As it has been in a Kind of small Action for the last three Months and must keep up sundry  Posts in the Country of Nice, and on the Communications, the Total operative Force cannot exceed 12000 Men. We shall come to Custine by and bye, but at present we will return to the northern Army. As this was to be exposd to the greatest Efforts of the Enemy, and as the Government counted on success in that Quarter for the Means to dictate its own Terms of Peace, the Force of it was to be 140000; but the avowd Deficiency being 50000, leaves the above Number of 90000. Deducting therefrom twenty five thousand for the several Garrisons (of which there are at least a dozen) and for the sick, we have a Remainder of 65000, of which 15000 were under Dumouriez in Holland. The Armies then of Miranda and Valence did not exceed 50000 and the Enemy give an Account of above ten thousand of these in the Affairs of the 28 Feby. to the 4th. of March, besides what may have gone off in different Directions. The Army therefore which Dumouriez commanded at Louvain (on the fifteenth Instant) could not exceed 40000. His Loss, between that and the nineteenth, was at least 20000. He cannot therefore on the twentieth have had more than 20000 left. Probably about 15000. From the Dutch Expedition, if ever they get back, not more than 10000 can ever join him, because the Losses in that Quarter also have been considerable. When the Want of Discipline, and the Desertion are considered, you will see that there remains but a very trifling Force to be scatterd thro the Frontier Towns in Addition to the very weak Garrisons above mention’d. If this Army be cut off it seems to me that the Towns cannot be all defended, and if ever it should return a very very strict defensive is the utmost which can be expected.
It is proper, in this Place, to say Somewhat about the Plans and Movements of the Enemy. From the best Information I have been able to procure, it seems that the Allies intended to open the Campaign in the first Fortnight of April, at which Period the different Armies were to be compleat. The Austrians under the Prince de Cobourg, including those on the Moselle under the Prince de Hohenloe, were to be near 90000 strong, the british and Hanoverians were to be 20000, the prussians (with some Troops of the Empire) about 20 to 30.000. The Dutch contingent depended on Circumstances. The scattering Bodies of Emigrants also formd an eventual Force. The whole might perhaps be carried to 150000, from which it might be well to deduct one third for Posts, Garrisons, Contingencies, Maladies, and Deficiencies. On the first of April therefore the Prince de Cobourg would have been at the Head of at least one hundred thousand Men, altho not all united. He was oblig’d to commence his Operations a Month or six Weeks sooner than had been agreed on, because the Prince of  Hesse (commanding in Maestrecht) inform’d him that he could not answer much longer for the Defence of that Place, a great Part of his Garrison being illy disposed, and the Citizens unwilling to resist while their Houses were crumbling about their Ears. I have Reason to beleive that the Information I recievd of an Offer to surrender was unfounded. In this State of Things a Council of War was held, and it was resolv’d to undertake, at all Hazards, the raising of the Siege. This was done by the Prince de Cobourg at the Head of about 25000 Men. The Prussians (under Prince Ferdinand of Brunswic) came up the Meuse on the Side of Cleves and Wezel, with a Body of ten to fifteen thousand, and drove the french from Ruremonde. The French lost in these Affairs not less than twelve thousand Men killd Wounded and taken, besides the Dispersion of their Troops in different Directions. The Stores taken at Liege were immense. Of Artillery alone, above one hundred pieces of different Caliber as is said. The Austrians suffered very little, since it was rather a Route than a Battle. The Prussians lost some Men. These last marched (soon after) to Bois Le Duc, to affect a Junction with the british Troops. The Austrians prepar’d for Action again as soon as they were recover’d from their Fatigue, and had made the needful Dispositions. To this Effect, Orders seem to have been given to General Beaulieu to advance towards the Meuse from Luxemburgh, and to the Prince de Hohenloe to replace the Force of Beaulieu: but this Line being long and parallel to the french Frontier, the Movements must be made with Caution; and the more so as a Month was to elapse before the Corps of Beaulieu and Hohenloe were to be compleated. The Prince de Cobourg seems to have sent off however a Column of between eight and ten thousand Men on the Side of Namur, for the Purpose of dislodging the French, opening the whole Course of the Meuse up to the french frontier, forming a Junction with the Army of Beaulieu, and eventually cutting off the Retreat of the french Army by possessing a Post in their Rear between Mons and Brussels, should they retire towards Valenciennes. Such was the State of Things when Dumouriez join’d the Army which had fallen back to Louvain. He sent off, I presume, his Orders immediately to evacuate Holland, so as to form a Junction with those Troops and make good his Retreat; but shortly after, finding that the Column of Austrians just mention’d was advancing rapidly on his right, Sensible that his Enemy would (if suffered quietly to collect his Force) be soon superior in Number, and that his whole Army must (in Consequence) be cut off; he determin’d as a last Ressource to fight them, because a Victory would give him Time to receive Reinforcements, and secure the doubtful Junction with the Army in Holland. The  Army of the Prince de Cobourg must, at this Time, have been inferior to Dumouriez, because even supposing that he had collected from the Rhine Men sufficient to occupy the Posts in his Rear and to carry his Army to a compleat of near 30000, Yet the Detachment on his left had reduc’d it to 20000. He had push’d forward his advanc’d Posts to Tirlemont, but the Army of Dumouriez drove them back, and this latter General marchd forward by his Right so as to cut off the Communication between the main Body of the Austrians and the Corps which had been detach’d on their left. If, under these Circumstances, he had gain’d a Victory it would have been decisive. It was on the same Field that the Marechal de Luxembourg beat King William the 29 July 1693, and nearly in the same respective Positions. The Event however was revers’d. The Action was very warm, and altho Dumouriez writes to one of his Officers that the Retreat was a knowing or skilful one (savante) he appears to have been more indebted to the Night than to his Generalship, or to the Manœuvres of his Troops: for his left Wing was cutt to Pieces and his right very severely handled. The great Superiority of the Enemy’s Cavalry would, in these Circumstances, have wholly destroy’d his Army had the Day light continued. Altho we have no Account of the Enemy’s Loss, we may well suppose it to have been considerable, and of Course much was to be done before they could attack the french who had taken a strong Post near Louvain; and the more so as by persisting in his Movement to the left the Prince de Cobourg might hope to prevent Dumouriez from getting back to the Frontier Towns, and in the mean Time his Reinforcements were coming on. It was under these Circumstances that Dumouriez prepar’d for his Retreat. To that Effect after having collected his scatterd Forces at Cumptich he retird to Louvain and sent off his Stores and Artillery from Brussels. The Sick were taken away (as I am told) by Water on the twenty second, when the Commissioners from the national Assembly also left Brussels, and then some Parties of the Austrians had, it is said, appeard in the Neighbourhood. It would seem then that the Plan of Dumouriez, who is said to be on his Retreat towards Mons, is to go to Tournai in order to form there a Junction with the Troops from Holland to whose Protection it would seem that he has committed his sick and Wounded, who may be forwarded to Ghent, and thence by the Canals along thro west Flanders to the french Territory. In this Way he will cover the Retreat of the Troops from Holland by the Scheldt, and the Reinforcements intended for his Army will be thrown into Valenciennes, and he himself will take Post eventually near Lisle. This Plan supposes the Evacuation of all Flanders, which indeed seems to be indispensible for in three Weeks from the present Time the Enemy will be in compleat Force. He may as it were immediately collect 50000 Men by bringing up the Prussian and british Troops, and these again may be follow’d by the Dutch and Hannoverians. Now on the Supposition that Dumouriez should extricate himself in the Course of ten Days, he would not on the Whole Frontier from Valenciennes to Dunkirk, have more than 50000 Men: and that in the Supposition that the Recruits should have joind to the Number of ten thousand so as to replace Deserters and supply the Deficiencies of Sick and unfit for Duty, which bear daily a greater Proportion to the whole Number as Losses in Action and by desertion encrease.
I expect that in a very few Days the Campaign will open on the Side of the Rhine, and this Circumstance will leave the Prince de Hohenloe more Master of his Motions, seeing that a Column of Troops under the Orders of the Duke of Brunswic will be of Course sent to occupy the Passes along the Rhine above Coblentz; and as the two Armies of the Ardennes and the Mozelle (which on the first of the Month did not exceed sixteen to twenty thousand Men) cannot be encreasd in any reasonable Time, beyond what may be necessary for the Garrisons on that Frontier, and to prevent the Enemy from entering by the Meuse, the left of the Prince de Cobourgs Army may bend all its Efforts that Way, and I daily expect to hear of a Stroke in that Quarter. What may be the Fate of Custine I know not. He has taken great Pains to fortify himself, and to defend the Banks of the Rhine from Switzerland to below Mayence; but these very Precautions would seem to render the Passage certain, because it is next to impossible that a Line so long should be defended, thro all its Extent. The King of Prussia seems determin’d to take Mayence let it cost what it may. The Inhabitants are universally in his Favor, and should Custine (who is a brave but a blundering Soldier) be taken with his Army, the whole Province of Alsace is lost. It may indeed fall in a different Way, for I am well convinc’d that the imperial Troops will make a serious Effort in the upper End of it; and here the Conduct of Switzerland becomes important. People differ much on that Subject, but I beleive that England will have a very large Body of Swiss in her Pay, to act in Conjunction with the Austrian Troops, and that having penetrated to Befort, which is but about thirty miles from Basle, the ulterior Movements will depend on the existent State of Things between the Armies at Mayence. In one Contingency an Effort may be made to penetrate to Besancon, distant about fifty miles, and thence to Lyons, which is distant from Besancon along the Rivers Doux and Saone by Dole and Chalons about one hundred and fifty Miles, but by the  common Road seventy. I need not say that the Possession of Lyons would oblige both Kellerman and Biron to retreat, and open the whole of that Country to the Troops of Savoy, whatever might have been the previous Situation of those Armies: for you know that on that Quarter the Difficulty of Subsisting in the Country, is much greater than that of Keeping the Enemy out of it.
I had mention’d to you (in mine No. 21 of the seventh Instant) my Idea as to the Recruiting, if forc’d forward immediately. It has been tolerably successful. In some Places very much so. In others it has met with serious Opposition. Upper Britanny is in Revolt, and both Nantz and Rennes are menaced, while a Descent is apprehended at St. Malo. Does the Insurrection proceed from a Plan laid by the Enemy, or from Impulses of the Moment? Both may have concurr’d, but I think that (like the Campaign) it has happen’d sooner than was expected. It is however very serious and should they take St. Malos and receive a Supply of Arms Ammunition and Provisions, with a few Troops and a little Money from England, it is not possible to calculate the Extent of the Mischeif; for Normandy is I am perswaded ready to revolt as soon as a fair Opportunity offers, and it is in that Quarter that I did suppose a Descent would be made, and I am still of that Opinion, and that the Movements mention’d in mine of the thirteenth of last Month will take Place. In the Midst of these Troubles, with an Expence which last Month exceeded the Receipts near two hundred Millions of Livres (worth at present Prices at least four Millions Sterling) the Insurrection which I formerly mentiond, as likely to take Place against the Brissotines, is still in Agitation and will in a few Days most probably take Effect.
I enclose, herewith, a Copy of my Letter of the 24th. Instant to Monsieur Le brun, respecting Captures of American Vessels, which will sufficiently explain itself. I ought also to mention to you, which I omitted in its due Season, that Monsieur Génést before he went hence calld to take Leave, and apologiz’d for Mr. Lebrun on Account of his constant Business, for not calling on me to present Mr. Genest &ca. &ca. The Truth is that I attach very little Importance to these Matters, whether of Compliment or Inattention, and I beleive that I estimate them at their true Value. With sincere Esteem & Respect I am my dear Sir your obedient Servant

Gouv Morris

